Citation Nr: 0025132	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right knee, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

Residuals of a gunshot wound of the right knee are currently 
manifested by arthritis, without limitation of motion, 
intermittent complaints of pain, crepitus, and non-tender, 
non-ulcerated, well healed scars.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residual of a gunshot wound of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5262 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim is well grounded; that 
is, it is not inherently implausible and the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The veteran was service connected for the residuals of a 
gunshot wound of the right knee by rating decision of the RO, 
dated in January 1958.  A noncompensable evaluation was 
assigned.  Evidence of record at that time included the 
service medical records which showed that the injury was 
sustained in June 1951, while the veteran was in combat 
training.  It was reported that he was struck in the knee by 
a "ricochet" bullet.  He was treated at the camp dispensary 
for 5 days and had a secondary infection for which he was 
hospitalized and received chemotherapy.  The veteran improved 
readily and his condition on discharge from the hospital was 
satisfactory.  

An examination was conducted by VA in December 1957.  
Evaluation of the knee noted that the veteran had sustained a 
laceration wound injury of the anterior aspect of the right 
knee.  A 1/2 inch by 3/4 inch haled, non-adherent, non-tender 
scar over the lateral margin of the patella was described.  
There was no other evidence of pathology or residual 
incapacity.  X-ray studies were normal.  The diagnosis was 
injuries as described, with minimal or no residuals.  

An X-ray study conducted by VA in October 1976 showed 
metallic fragments projecting over the patella anteriorly 
with degenerative changes at the surface of the patella.  By 
rating decision in May 1977, the RO increased the evaluation 
of the veteran's knee disorder to 10 percent.  

An examination was conducted by VA in December 1980.  At that 
time a limp of the right knee was noted.  Knee flexion was 
limited to 90 degrees.  Anterior drawer's sign was negative, 
but the hamstrings were severely tight.  There was moderate 
tenderness.  Two scars, measuring 1 and 1/4 inch by 1 inch and 
1 inch by 1/4 inch were noted.  These were non-depressed, non-
keloid, and non-adherent.  The diagnoses were residuals of a 
gunshot wound of the right knee, with traumatic arthritis, 
short right hamstring, tenosynovitis, mild to moderate edema 
of the knee, right knee strain and scars.  By rating decision 
of the RO, dated in May 1981, the evaluation of the veteran's 
right knee disability was increased to the current level of 
20 percent.  

The claim on appeal was filed in June 1994.  An examination 
was conducted by VA in September 1994.  The veteran referred 
to a burning sensation of the right knee on the anterior 
aspect.  There was no limitation of motion, but he did have 
weakness of the right knee.  He denied locking.  He had pain 
that was worse with standing for a long time, or on rainy or 
cold days.  This also worsened upon squatting or descending 
stairs.  On examination, there was no swelling of the knee.  
There was a genu valgus deformity and a scar on the lateral 
aspect of the right knee patella that was 2 cm long by 2 cm 
wide.  There was loss of color, some keloid tissue and 
tenderness to palpation.  There was no medial or lateral 
instability of the right knee upon valgus or varus stress.  
Anterior drawer and Adson tests were negative.  There was a 
positive patellar grinding test and crepitus.  Range of 
motion was from 140 degrees flexion to zero degrees 
extension.  X-ray studies showed minimal degenerative changes 
along the anterior surface of the patella.  The diagnoses 
were status post gunshot wound of the right knee, healed; 
residual scars on the right knee, healed; right knee patella 
tendonitis; right knee infrapatellar bursitis; right knee 
genu valgus deformity; and degenerative joint disease of the 
right patella.  

A subsequent compensation examination was conducted by VA in 
September 1999.  At that time, the veteran stated that he had 
no pain in the right knee, but did have difficulty moving the 
knee joint.  He had good pain control with medication, with 
no side effects.  He stated that he had not had a "flare-
up" of knee disability in the past year and, although he had 
a knee cage, he did not use it.  He did not need crutches, 
braces or a cane to walk.  He had had surgeries on the right 
knee due to infection in the 1950's.  He had no episodes of 
dislocation or recurrent subluxation and no constitutional 
symptoms of inflammatory arthritis.  He reported having 
difficulties walking long distances and could not run.  Range 
of motion of the knee was from 140 degrees flexion to 0 
degrees extension.  There was no painful motion on this 
examination and no functional impact noted.  There was 
moderate crepitus of the right knee joint.   The veteran 
walked with a normal gait.  There was no ankylosis of the 
joint and no leg length discrepancy.  The diagnoses were 
minimal degenerative joint disease of the right knee, and 
residuals of gunshot wound of the right knee with traumatic 
arthritis, short hamstrings and tenosynovitis.  

An evaluation of the veteran's right knee scars was also 
conducted by VA in September 1999.  There was a two cm round 
scar noted on the knee that was not tender to palpation.  
There was no adhesions and normal texture.  There was no 
ulceration or breakdown of the skin and no elevation or 
depression of the scar.  There was no underlying tissue loss, 
inflammation, edema, or keloid formation.  There was loss of 
color.  There was no limitation of function due to the scar.  
The diagnosis was right knee scar, healed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent rating.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 15 degrees warrants a 20 percent 
rating.  A 30 percent rating requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.  

For impairment of the tibia and fibula, with malunion and 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  A 30 percent rating is warranted for malunion 
with marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Code 5262.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and other manifestations of the 
veteran's gunshot wound.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  DeLuca v. Brown, 8 Vet. App. 202, 204-206, 208 
(1995).

The Board has reviewed all of the evidence of record and 
fails to find a basis upon which a higher evaluation may be 
assigned.  The veteran's right knee range of motion is full.  
38 C.F.R. §  4.71, Plate II.  While he did have some 
complaints of pain on examination in 1994, the more recent 
evaluation in 1999 showed no complaints.  The veteran stated 
at that time that he had not had an exacerbation of his right 
knee symptoms in the past year and it was specifically noted 
that there was no functional impairment of the knee joint, 
due to pain or other symptoms.  In 1994, some tenderness of 
the right knee scar was described, but, again, in 1999, a 
scar examination found the scar to be completely 
asymptomatic.  He has since been granted a separate rating 
for the scar residuals, although evaluated at zero percent 
disabling.  While it is true that a separate evaluation for 
other disability of the knee, in addition to arthritis, may 
be assigned, the 1999 examination report found no 
instability, subluxation, or edema.  The only identifiable 
symptoms noted in 1999 were crepitus of the knee and the need 
to take medication for control of pain.  However, it must be 
emphasized that no functional impairment due to pain was 
found.  

Under these circumstances, the Board finds no basis for 
assigning a rating in excess of the current 20 percent level 
as there is simply no current medical evidence which shows an 
actual increase or worsening of this disability, and hence, 
entitlement to the a higher rating on the basis of "marked" 
knee or ankle disability or nonunion of the tibia and fibula 
(which has never been shown by the medical evidence) is not 
warranted.  A separate rating for arthritis of the knee is 
also not warranted under Code 5003 based on the 1994 and 1999 
VA examination findings which do not document additional 
functional loss due specifically to arthritis; on this point, 
it appears that his disability is manifested by the 
impairment caused by the minimal degenerative changes seen on 
the X-rays taken in 1994, but no other residual disability 
such as ankylosis, subluxation, loss of range of motion, etc.  
Hence, entitlement to a separate rating for arthritis would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14, 
as mentioned above.  The preponderance of the evidence is 
against the claim, and therefore the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's right knee disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his right knee disability.  In addition, 
there is no specific evidence showing "marked interference" 
in employment as a result of this disability beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating above 20 percent for status post gunshot 
wound of the right knee is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

